DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites steps of dredging and attaching. It is not clear if these are same step or whether they are separate actions.
Claim 5 recites “a certain speed”. It is not clear what speed this would be.
Claim 8 recites “drying the steamed brown rice with hot air in a drier, baking the dried brown rice in a roaster using hot air”. It is not clear what temperatures would be considered “hot”. It is not clear if these are separate steps, or whether a single step of using hot air would satisfy both drying and roasting.
Claim 10 recites “the brown rice powder is mixed with two brown rice powder of different grain sizes”. It is not clear if a total of three separate brown rice powders are required, or whether two combine to make the one brown rice powder.
Claim 11 recites “200 to 240 degrees”. It is not clear if these temperatures C or F.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20160123630A.
KR 20160123630A teaches a method for preparing chicken by washing the chicken (paragraph 0010), cutting the chicken (paragraph 0046), tumbling the chicken with salt in a tumbler (paragraph 0010), dredging and attaching brown rice flour to the chicken (paragraph 0010), and baking the chicken for 10-20 minutes at 180-250°C (paragraph 0010). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over TW 201605358A in view of KR 20160123630A.
TW 201605358A teaches a method for preparing chicken by cutting the chicken into pieces (page 1, Summary), battering the chicken with a powder paste including fine brown rice powder and water (page 3, step S12), the powder paste being 35-65% water (page 3, Step S12), dredging chicken with coarse brown rice powder and attaching the brown rice powder to the chicken (abstract), spraying water onto the dredged chicken (page 4, Step S16), baking the chicken in an oven at 180-210°C for 10-12 minutes (page 4, line 24-28), and a crispy roast chicken product (Abstract).
TW 201605358A does not explicitly recite washing the chicken (claim 1), mixing with a curing agent (claim 3), a tumbling machine for the curing step (claim 5), the powder paste being 7-9% of the chicken weight (claim 6), and the brown rice powder being 3.5-4.5% of the chicken weight (claim 9).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed amounts of powder paste and brown rice powder into the invention of TW 201605358A since TW 201605358A already included these components but simply did not mention an amount, and since the claimed amounts would have been used during the course of normal 
KR 20160123630A teaches a method for preparing chicken by washing the chicken (paragraph 0010), tumbling the chicken with salt in a tumbler (paragraph 0010), coating the chicken with brown rice flour (paragraph 0010), and baking the chicken for 10-20 minutes at 180-250°C (paragraph 0010). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed washing and tumbling features into the invention of TW 201605358A, in view of KR 20160123630A, since both are directed to methods of preparing chicken, since chicken was commonly prepared by washing and tumbling with salt as shown by KR 20160123630A, and since these steps would have ensured a sanitary, safe, and flavorful product in the method of TW 201605358A.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TW 201605358A, in view of KR 20160123630A, as applied above, and further in view of Lynn et al [Pat. No. 3,432,309].
TW 201605358A and KR 20160123630A teach the above mentioned concepts. TW 201605358A does not explicitly recite producing the brown rice powder by steaming soaked rice, drying with hot air, baking with hot air, and grinding (claim 8). Lynn et al teach a method for preparing brown rice flour (column 2, line 26) by soaking the brown rice (column 2, line 50), steaming the soaked rice (column 3, line 5), drying and baking the steamed rice with hot air (column 3, line 27-46), and grinding the dried rice (column 3, line 50). It would have been obvious to one of ordinary skill in the art to incorporate the brown rice powder steps into the invention of TW 201605358A, in view of Lynn et al, since both are directed to methods of preparing foods, since TW 201605358A already include the use of fine and coarse brown rice powder but simply did not mention how it was produced, since brown rice powder was commonly made by soaking, steaming, drying and baking with hot air, and grinding as shown by Lynn et al above, and since the claimed steps would have ensured a uniform and steady supply of brown rice powder in the method of TW 201605358A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792